DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it is too long, more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  Although numerical designation in the claims are permissible, the claims should be defined with proper structural limitations of the elements and their interrelationship with proper nexus.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Veness et al (2017/0258032 A1) in view of Johnson et al (5,100,445).
Regarding to claim 1, Veness et al disclose a pet litter box (10, paragraph 0004) comprising: a box-shaped main body (12) having an opened upper portion; and a cover (14) coupled to cover the opened upper portion of the main body (12), formed at a front side thereof with a pet entrance (40, 42), formed at an upper portion an open window (32) communicating with an outside and a filter (F) located within the window (32) for neutralizing pet odor, wherein a door (40, 42) is coupled to the pet entrance (S in Fig. 1) so as to be opened and closed, and a filter unit (F) having an odor adsorption and decomposition function and an antibacterial function for neutralizing pet odor (paragraph 0019).  Claim 1 differs from the disclosure of Veness et al in that the vent window has a fixing frame with a plurality of through holes wherein a filter is provided inside the fixing frame.  Veness et al disclose the vent window (32) located on the upper surface of the litter box having only one through hole to receive one filter (F).  Johnson et al disclose a vent window (2 in Fig. 1) having a fixing frame (24) formed therein with a plurality of through holes (30) wherein a detachable filter (38) is provided inside the fixing frame (24) (col. 4, lines 9-46).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the vent window with one filter of Veness et al by a fixing frame (24) with a plurality of through holes (30) and a detachable filter (38) located within as taught by Johnson et al in order to provide a well-ventilated litter box to effectively neutralize pet odor.
Regarding to claims 2 and 5, Veness et al further disclose the main body (12) and the cover (14) are secured together by well-known fasteners such as clasps and the like (paragraph 0017).
Regarding to claim 3, Veness et al further disclose the door assembly (38) including a door connection frame (40) detachably coupled to the pet entrance (S) of the cover (14), and a door body (42) coupled to the door connection frame (40) so as to be
opened and closed, and wherein the door body includes a first door (42) hinged (R) to the door connection frame (40), a second door (42) detachably coupled to the first door (40).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Veness et al (2017/0258032 A1) in view of Johnson et al (5,100,445), as applied supra, and further in view of Feldman et al (7,674,436 B1).
Claim 4 calls for at least one antibacterial lamp located inside the cover.  Feldman et al disclose a portable indoor air purification chamber (20 in Fig. 5) having antibacterial lamp (34) such as ultraviolet light, black light, Wood’s light, and is preferably a lamp that emits long wave UV radiation capable of cleaning and disinfecting the air therein (col. 3, lines 28-32, col. 4, lines 18-36).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide antibacterial lamp as taught by Feldman et al in the litter box of Veness et al since it is well-known in the art that antibacterial lamp such as UV light would effectively kill bacteria, viruses and germs in the airstream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 28, 2022